McEWEN, President Judge,
concurring and dissenting:
¶ 1 While the author of the majority view provides, in his usual fashion, a sound rationale and persuasive expression of view, I am unable to find that appellees, privately owned, for-profit business entities, are “public bodies” for purposes of the Whistleblower Law4, 48 P.S. §§ 1421-1428. Nonetheless, I agree with the majority that the order which dismissed the amended complaint of appellant must be vacated and the case remanded for trial5, as I believe appellant has pleaded a viable cause of action for wrongful discharge and civil conspiracy.
¶ 2 Pennsylvania is a fact-pleading jurisdiction “under which courts are presumed to know the law and plaintiffs need only plead facts constituting the cause of action and the courts will take judicial notice of the statute involved.” Heinly v. Commonwealth, 158 Pa.Cmwlth. 599, 621 A.2d 1212, 1215 n. 5 (1993). I believe the facts alleged by appellant set forth causes of action for civil conspiracy and wrongful discharge in violation of the Medicare and Medicaid Fraud Act, 42 U.S.C. § 1320(a)-7(b). As recently noted by our learned colleague, Judge Berle M. Schiller, in his compelling dissenting opinion in Spierling v. First American Home Health Services, Inc., 1999 Pa.Super. 222, 737 A.2d 1250 (Pa.Super.1999),
... today’s society has a compelling interest in preventing the significant waste of taxpayer funds through fraudulent billing practices by health care providers. We must ensure the availability of federally funded health care insurance for the poor, disabled, and the elderly.
Employees should not be sacrificed on the- altar of the employee at-will doctrine for reporting suspected Medicare fraud through proper channels in the court of their employment....
The observation that “the employer has the hammer”, Householder v. Kensington Mfg. Co., 360 Pa.Super. 290, 520 A.2d 461, 464 (1987), alio, denied, 516 Pa. 629, 532 A.2d 1137 (1987), is as timeless as that hammer is impervious. As a result, it falls to the courts to impose a rein on the unbridled swing of that hammer. Thus it is that the case must be remanded for trial of the cause of appellant.

. Act of Dec. 12, 1986, P.L. 1559, No. 169, § 1.


. I would also permit appellant to file a second amended complaint upon remand.